Citation Nr: 0410131	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  98-17 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a perforated right tympanic 
membrane. 


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The veteran served on active duty from June 1994 to May 1997.   

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in June 1998 and November 1998 
of the Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The June 1998 rating decision denied 
entitlement to service connection for hearing loss, a left knee 
disability, a left ankle disability, and a left shoulder 
disability.  Service connection was granted for residuals of an 
umbilical hernia repair and residuals of a fracture of the coccyx, 
and zero percent ratings were assigned from May 9, 1997.  The 
veteran timely appealed the issues of entitlement to service 
connection for a left ankle disability and the issues of 
entitlement to original disability evaluations in excess of zero 
percent for residuals of a fracture to the coccyx and hernia 
repair.  The November 1998 rating decision denied entitlement to 
perforated right eardrum.  The veteran filed a timely appeal with 
respect to this issue. 

In an April 2000 decision, the Board denied entitlement to service 
connection for a perforated right eardrum and a left ankle 
disability.  The Board also denied entitlement to an original 
disability evaluation in excess of zero percent for residuals of 
hernia repair, and granted a 10 percent rating to the residuals of 
a fracture of the coccyx.  

The veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In accordance with a joint motion, the 
Court issued a December 2000 Order vacating the portion of the 
April 2000 Board decision regarding the claims for service 
connection and remanding the service connection claims to the 
Board for consideration of the VCAA.  

In August 2001, this matter was remanded to the RO for additional 
development.  

In an August 2002 rating decision, service connection for left 
ankle and foot peroneal tendonitis was granted and a zero percent 
disability evaluation was assigned from May 9, 1997.  Thus, this 
issue is no longer before the Board for appellate review.  

In December 2002, the Board undertook additional development with 
respect to the issue of service connection for a perforated right 
tympanic membrane pursuant to authority granted by 38 C.F.R. § 
19.9 (a)(2) (2002).  After the Board conducted the development in 
this case, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) held 
that 38 C.F.R. § 19.9(a)(2) was invalid because, in conjunction 
with the amended rule codified at 38 C.F.R. § 20.1304, it allowed 
the Board to consider additional evidence without having to remand 
the case to the RO for initial consideration and without having to 
obtain the appellant's waiver.  The Federal Circuit held that this 
was contrary to the requirement of 38 U.S.C. § 7104(a) that "[a]ll 
questions in a matter which...is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary."  In accordance with Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), in 
July 2003, the Board remanded this matter to the RO for initial 
consideration of the additional evidence obtained pursuant to 38 
U.S.C. § 7104(a).  

The Board notes that in November 2002, the RO determined that the 
veteran had not submitted new and material evidence to reopen the 
claim for service connection for hearing loss.  The veteran filed 
a notice of disagreement with respect to this issue.  A statement 
of the case was issued in March 2004.  However, the veteran has 
not yet filed a substantive appeal, and this issue has not been 
certified for appeal.  Thus, the issue of entitlement to service 
connection for hearing loss is not before the Board for appellate 
consideration.  See 38 C.F.R. § 20.200 (2003).


FINDING OF FACT

There is no competent evidence of a current perforated right 
eardrum or a current residual disability due to a perforated right 
eardrum.  


CONCLUSION OF LAW

A perforated right eardrum or a residual disability due to a 
perforated right eardrum were not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and codified as 
amended at 5102, 5103, 5106 and 5107 (West 2002) redefined VA's 
duty to assist a claimant in the development of a claim.  VA 
regulations that implement the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

The VCAA requires VA to notify the claimant of any evidence that 
is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence the claimant is 
responsible for providing.  38 U.S.C.A. § 5103(a) (West 2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their possession.  
38 C.F.R. § 3.159(b) (2003).  The Court has found that this 
regulation imposes a fourth VCAA notice requirement.  Pelegrini v. 
Principi, 17 Vet. App. 412, 422 (2004); cf. VAOPGCPREC 01-2004 
(2004) ((holding that the Court's statements regarding the "fourth 
element" were dicta).

In a letter dated in January 2002, VA notified the veteran of the 
evidence needed to substantiate the claim and offered to assist 
him in obtaining any relevant evidence.  The letter gave notice of 
what evidence the veteran needed to submit and what evidence VA 
would try to obtain.  In November 2002, the veteran indicated that 
he had no additional evidence to submit.  This response indicates 
that the veteran was aware of the need to submit relevant evidence 
in his possession.

In Pelegrini, the majority expressed the view that a claimant was 
entitled to VCAA notice prior to initial adjudication of the 
claim.  Pelegrini v. Principi, at 420-22.  

In the present case, the VCAA notice was provided after the 
initial adjudication.  However, the initial adjudication of the 
claim occurred in November 1998, before the VCAA was enacted.  VA 
has taken the position that Pelegrini is incorrect as applied to 
pre-VCAA initial adjudications.  See Landgraf v. USI Film 
Products, 511 U.S. 244 (1994) (holding that a statute may produce 
a prohibited retroactive effect if it "impose[s] new duties with 
respect to transactions already completed" or "attaches new legal 
consequences to events completed before its enactment").

In any event, the appellant in this case was not prejudiced by the 
provision of notice after the initial adjudication his claim.  The 
veteran did not report the existence of additional evidence 
subsequent to the VCAA notice, and in a statement dated in 
November 2002, the veteran indicated that he had no further 
evidence to submit.  If he had submitted evidence substantiating 
his claim after initial adjudication, he would have received the 
same benefit as if he had submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim that 
was the subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2003) (new and material evidence received prior to the expiration 
of the appeal period, or prior to the appellate decision, if a 
timely appeal has been filed, will be considered as having been 
filed with the claim, which was pending at the beginning of the 
appeal period); see also 38 C.F.R. §3.400(q)(1) (2003) (providing 
that when new and material evidence is received within the appeal 
period, the effective date will be set as if the prior denial had 
not been made).

The Board finds that all relevant evidence has been obtained with 
regard to the veteran's claim, and that the duties to assist 
requirements of the VCAA have been satisfied.  All available 
service medical records were obtained.  There is no identified 
relevant evidence that has not been accounted for.

The VCAA requires that VA afford the claimant an examination or 
obtain a medical opinion when there is a competent evidence that a 
claimant has a current disability, or persistent or recurrent 
symptoms of a disability; there are indications that the 
disability may be associated with active service; and the record 
is insufficient to decide the claim.  38 U.S.C.A. § 5103A(d).  The 
evidence of a link to active service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003)

The veteran was afforded VA examinations in February 1998 and 
February 2002.  A medical opinion was obtained in March 2003.  The 
veteran's representative argues that the claim should be remanded 
for another examination because the March 2003 VA medical opinion 
was unsigned, the credentials of one of the VA specialists were 
not given, the VA specialists did not examine the veteran, and the 
medical opinion did not address whether the hearing loss was due 
to other in-service causes such as noise exposure.  

The Board finds that the veteran was given an adequate VA 
examination and another examination is not necessary.  The veteran 
was examined in February 1998 and February 2002.  It is clear that 
he was examined by medical doctors.  In December 2002, the Board 
requested an additional medical opinion, not another examination 
of the veteran.  The Board instructed that the medical opinion 
could be rendered by a qualified medical professional if the VA 
examiner was unavailable.  In the present case, the medical 
opinion was rendered by another qualified VA professional as 
directed by the Board.  P. Doyle, Ph.D., is an audiologist and is 
considered a qualified medical professional for rendering an 
opinion as to the cause of hearing loss.  

The Board notes that there is no requirement that a VA examination 
report be signed by an examiner.  The Board also finds that a 
medical opinion as to whether the hearing loss is due to other in-
service causes such as noise exposure is not necessary in this 
case.  The issue before the Board is entitlement to service 
connection for a perforated right tympanic membrane.  As noted 
above, the issue of whether new and material evidence has been 
received to reopen the claim for service connection for hearing 
loss is not certified for appeal and is not before the Board for 
appellate review.  Furthermore, VA has no duty to afford a 
claimant an examination unless the claim for service connection is 
reopened.  See 38 C.F.R. § 3.159(c)(4).  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Pertinent Law and Regulations

In general, applicable laws and regulations state that service 
connection may be granted for disability resulting from a disease 
or injury incurred in or aggravated by military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003). 

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury, and medical evidence of 
a nexus between the claimed in-service disease or injury and the 
current disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) (2003). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in resolving 
each such issue shall be given to the veteran.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  "A veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).

Analysis

The veteran contends that he incurred a perforated right eardrum 
in service.  He contends that at the VA physical examination he 
was told that he had a perforated right ear drum.  

Service medical records show that the veteran sought treatment in 
August 1995 for pain in his right ear and for upper respiratory 
congestion.  Upon examination of the right ear, there was serous 
drainage of the tympanic membrane but no perforation.  The 
temporomandibular joint was tender to touch and there was tragus 
pain to the ear.  The assessment was tympanic membrane serous 
otitis.  The veteran was prescribed medications and follow-up 
treatment.  An April 1997 in-service audiogram indicates that the 
veteran was routinely exposed to hazardous noise.  

An April 1997 separation examination report indicates that 
examination of the ears and drums was normal.  An April 1997 
report of medical history indicates that the veteran reported that 
he did not have ear, nose, or throat trouble.   

The medical evidence of record shows that the veteran does not 
currently have a perforated right tympanic membrane or any 
residual disability due to a perforated right tympanic membrane.  

The February 2002 VA examination report indicates that the veteran 
was examined and the claims folder was reviewed.  The examiner 
noted that at the time of the examination, the veteran had no 
evidence of tympanic membrane perforation or scarring in either 
ear.  The examiner stated that there was no evidence of infection 
of middle ear pathology in either ear.  

The examiner stated that it was likely that the veteran had a 
perforation in the right tympanic membrane related to the otitis 
media in the past, which had since healed over without any 
residual structural defect.  Examination of the right ear revealed 
normal auricle and mastoid prominence.  The ear canal appeared 
normal.  The tympanic membrane was intact.  There was no evidence 
of scarring or perforation of the tympanic membrane at that time.  

A March 2003 addendum to the February 2002 VA examination 
indicates that the VA specialist reviewed the claims folder and 
the earlier examination findings.  The VA specialist concluded 
that there was no evidence of any tympanic membrane perforation 
that was ongoing or scarring or any problem with the middle ear 
since the incident in service.  The VA specialist indicated that 
as is normal with most cases, the eardrum healed without any 
residuals, structural or hearing effects.  The VA specialist 
concluded that at the present time, there was no evidence of any 
current hearing loss that is due to the right tympanic membrane 
perforation.   

The Board notes that the VA specialist referred to a notation of a 
perforated right tympanic membrane in June 1994.  It is unclear 
whether the specialist is referring to a service medical record.  
The service medical records do not document this injury.  There is 
no documentation of a perforated right tympanic membrane in the 
service medical records.  It is possible that the specialist is 
referring to an incident as reported by the veteran.  In any 
event, even if the veteran sustained a perforated tympanic 
membrane on the right in June 1994, the perforation of the 
tympanic membrane resolved without any residuals.  Separation 
examination in April 1997 and the recent VA examinations show that 
the ears and eardrums were normal.  

The February 1998 VA examination report contains a notation that 
the VA examiner detected a perforated right tympanic membrane.  
However, there is no medical evidence relating this perforated 
tympanic membrane to veteran's period of service.  As noted above, 
the veteran's eardrum and ears were normal upon separation 
examination in April 1997.  The veteran was examined at VA almost 
9 months after service separation.  The veteran did not submit 
medical relating the finding of a perforated right tympanic 
membrane to his period of service.  

Furthermore, as discussed above, the medical evidence shows that 
any perforated tympanic membrane has healed without residuals.  
The medical evidence shows that the veteran does not currently 
have a perforated right tympanic membrane or any residual 
disability due to this injury.  

The law governing the payment of VA disability compensation 
provides that the United States shall pay compensation for 
"disability resulting from personal injury suffered or disease 
contracted in the line of duty...."  38 U.S.C.A. § 1110 (West 
2002).  In the veteran's case, there is no medical evidence that 
the veteran currently has residuals of a right tympanic membrane 
perforation.  There is no medical evidence of a current disability 
due to the right tympanic membrane perforation.        

Under the case law, it is clear that a fundamental element of a 
claim for service connection is competent evidence of "current 
disability."  See Rabideau v. Derwinski, 2 Vet App 141 (1992).  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that 
Congress specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted in a 
disability.  A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award of 
service connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  As the Court has 
held, the regulatory definition of "disability" is the 
"...impairment of earning capacity resulting from such diseases or 
injuries and their residual conditions..."  38 C.F.R. § 4.1 
(2003); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Under 
these criteria, a "disability" for VA compensation benefit 
purposes is not shown to be present in this case.  

Lastly, the veteran's representative has argued that the claim for 
service connection for a right perforated ear drum was intertwined 
with claim for service connection for hearing loss and such claims 
should be considered together.  In Harris v. Derwinski, the Court 
held that where a decision on one issue would have a "significant 
impact" upon another, and that impact in turn "could render any 
review by this Court of the decision [on the other claim] 
meaningless and a waste of judicial resources," the two claims are 
inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).

If the two claims were inextricably intertwined, the remedy would 
be for the Board to remand the claims to the RO for adjudication 
of the hearing loss claim.  However, as previously noted, the RO 
has adjudicated the hearing loss claim, and the veteran has not 
perfected an appeal of that decision.  There is no further action 
that the Board could take even if the claims were inextricably 
intertwined.

The claim based on a perforated right eardrum is a new diagnosis 
and therefore, a new claim.  Thus, these claims should not be 
considered as the same claim, since the claims involve separate 
diagnoses.  See Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 
1996) (if a claim is based on a new diagnosis, it is treated as a 
new claim rather than a claim to reopen).  The pending hearing 
loss claim is premised on noise exposure while the perforated 
eardrum claim is premised on the occurrence of the perforation in 
service.  

In the absence of any evidence of current disability, service 
connection for residual disability due to a perforated right 
tympanic membrane is precluded."  Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Therefore, for the reasons discussed above, the Board finds that 
service connection for residuals of a perforated right tympanic 
membrane is not warranted, since there is no medical evidence 
showing a current disability.  The preponderance of the evidence 
is against the claim for service connection for residuals of a 
perforated right tympanic membrane.  Since the preponderance of 
the evidence is against the claim for service connection, the 
benefit of the doubt doctrine is not for application with regard 
to this claim.  Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for residuals of a perforated 
right tympanic membrane is denied.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



